Per Curiam.
The first cause of action does not sufficiently allege the specific acts which were negligently done. (Gerdes v. Reynolds, 281 N. Y. 180, 184; Turner v. Craney, 254 App. Div. 919; Newell v. Woodward, 241 id. 786; Beatty v. MeCutcheon, 200 id. 869; Pagnillo v. Mach Paving & Construction Co., 142 id. 491.)
The order should be modified by granting the motion in so far as to dismiss the first cause of action, and denying the motion in other respects, and as so modified affirmed, without costs, with leave to the plaintiff to serve an amended complaint within twenty days from service of order to be hereupon entered with notice of entry thereof.
Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ., Dore, J., dissents and votes to affirm.
Order modified by granting the motion in so far as to dismiss the first cause of action, and denying the motion in other respects, and as so modified affirmed, without costs, with leave to the plaintiff to serve an amended complaint within twenty days after service of order.